Wells, J.
I concur in the conclusion that the judgment given in the court below must be reversed, but, in so far as this conclusion is based upon a supposed estoppel, I dissent from what my brother Beleobd has said ; and, in so far as *570it is sought to rest it upon the statute concerning the irrigation of lands, I dissent from both my associates.
I conceive that, with us, the right of every proprietor to have a way over the lands intervening between his possessions and the neighboring stream for the passage of water for the irrigation of so much of his land as may be actually cultivated, is well sustained by force of the necessity arising from local peculiarities of climate ; as in other countries, out of a like necessity, every proprietor has a way of right to his own close over the premises which shut it from the highway. But it appears to me that this right must rest altogether upon the necessity rather than upon the grant which the statute assumes to make. For in other countries, where the necessity does not exist, the right has not been recognized in the courts nor attempted to be confirmed by statute, and, where similar legislation has been attempted, in the instance of private ways, by statute, it has been held to be either void as an appropriation of private property to individual uses (Taylor v. Porter, 4 Hill, 140; Osborn v. Hart, 24 Wis. 89), or else has been sustained as the regulation of an existing right, and not as conferring one. Snyder v. Warford, 11 Mo. 513.
It seems to me, therefore, that the right springs out of the necessity, and existed before the statute was enacted, and would still survive though the statute were repealed.
If we say that the statute confers the right, then the statute may take it away, which cannot be admitted.
Doubtless the exercise of the right may be regulated by statute, but that is not the question here ; and it appears to me unnecessary to determine the validity or effect of the existing legislation.

Reversed.